 Case 2:20-cv-02905-SHM-atc Document 1 Filed 12/17/20 Page 1 of 4                    PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

 SHIRLEY DUVENTRE,

        Plaintiff,
                                                        CIVIL ACTION
                                                        NO. 2:20-cv-2905
 v.

 HOME DEPOT U.S.A., INC.,

        Defendant.

                                  NOTICE OF REMOVAL

       Defendant Home Depot U.S.A., Inc. (“Home Depot”), through their undersigned counsel,

pursuant to 28 U.S.C. §§1332, 1441 and 1446, hereby removes Civil Action No. CT-4824-20-

VIII from the Circuit Court of Tennessee for Thirtieth Judicial District at Memphis on the

following grounds:

                                               1.

       On November 13, 2020, Plaintiff filed suit in the Circuit Court of Tennessee for Thirtieth

Judicial District at Memphis, in an action styled Shirley DuVentre vs. Home Depot USA, Inc.,

Civil Action No. CT-4824-20-VIII (the “Action”).

                                               2.

       On November 18, 2020, Home Depot received service of the Summons and Complaint.

True and accurate copies of the Summons, with Return of Service, and Complaint are attached as

Exhibit 1.
 Case 2:20-cv-02905-SHM-atc Document 1 Filed 12/17/20 Page 2 of 4                       PageID 2




                                                 3.

         Defendant hereby removes this action within thirty (30) days of Home Depot receiving

copies of the Summons and Complaint in this Action. There are no other pleadings on file in the

Action. No Defendant has answered or served any pleading in response to the Complaint or

made any appearance or argument in the Circuit Court of Tennessee.

                                                 4.

         Complete diversity of citizenship exists between the parties as required by 28 U.S.C.

§1332.

                                                 5.

         Per the express allegations in the Complaint, Plaintiff is citizen and resident of Memphis,

Shelby County, State of Tennessee.

                                                 6.

         Defendant Home Depot is a Delaware corporation with its principal place of business at

2455 Paces Ferry Road, NW, Atlanta, Georgia.

                                                 7.

         Plaintiff’s Complaint seeks recovery of a total of $175,000.00. Thus, the jurisdictional

amount under 28 U.S.C. §1331 and under U.S.C. §1332 is satisfied.

                                                 8.

         Defendant is contemporaneously filing a Notice of Filing Notice of Removal with the

Clerk of the Circuit Court of Tennessee for Thirtieth Judicial District at Memphis, informing the

Clerk that the Action has been removed. A copy of the Notice of Filing Notice of Removal is

attached hereto as Exhibit 2.




                                                -2-
 Case 2:20-cv-02905-SHM-atc Document 1 Filed 12/17/20 Page 3 of 4                     PageID 3




                                                9.

       Defendant files this Notice of Removal without waiving any defenses to the claim

asserted by the Plaintiff or conceding that Plaintiff has pled any claims upon which relief can be

granted.

       WHEREFORE, Defendant prays that the Action be removed to this Court.

       Respectfully submitted this 17th day of December, 2020.


                                             OWEN, GLEATON, EGAN,
                                                 JONES & SWEENEY, LLP

                                             S/DERRICK L. BINGHAM___________
                                             Derrick L. Bingham, Esq.
                                             Tennessee Bar No. 032533

                                             Attorney for Defendants

303 Peachtree Street, N.E.
Suite 2850
Atlanta, Georgia 30308
Telephone: (404) 688-2600
Facsimile: (404) 525-4347
bingham@owengleaton.com




                                              -3-
 Case 2:20-cv-02905-SHM-atc Document 1 Filed 12/17/20 Page 4 of 4                   PageID 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the NOTICE OF REMOVAL,

with the Clerk of Court using the CM/ECF system, and will serve all parties by depositing a copy

of same in the U.S. Mail, in an envelope with sufficient postage affixed thereon, and addressed

as follows:

                                   Steven W. Pittman, Esq.
                             Chatham Gilder Howell Pittman, PLLC
                                      291 Losher Street
                                    Hernando, MS 38632

       This 17th day of December, 2020.

                                            OWEN, GLEATON, EGAN,
                                                JONES & SWEENEY, LLP

                                            S/DERRICK L. BINGHAM___________
                                            Derrick L. Bingham, Esq.
                                            Tennessee Bar No. 032533
                                            Attorney for Defendants

303 Peachtree Street, N.E.
Suite 2850
Atlanta, Georgia 30308
Telephone: (404) 688-2600
Facsimile: (404) 525-4347
bingham@owengleaton.com
